IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DIANTE WILSON,                            : No. 382 WAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2018, the Petition for Allowance of Appeal

is DENIED.